Exhibit Computation of Ratio of Earnings to Fixed Charges CSX Corporation Ratio of Earnings to Fixed Charges (Millions of Dollars) For the Fiscal Years Ended Dec. 25, 2009 Dec. 26, 2008 Dec. 28, 2007 Dec. 29, 2006 Dec. 30, 2005 EARNINGS: Earnings before Income Taxes $ 1,761 $ 2,350 $ 1,948 $ 1,853 $ 1,029 Interest Expense 558 519 417 392 423 Amortization of debt discount – – – 4 5 Interest Portion of Fixed Rent 26 32 38 47 56 Undistributed Earnings of Unconsolidated Subsidiaries (41 ) (75 ) (60 ) (48 ) (56 ) Earnings, as Adjusted $ 2,303 $ 2,826 $ 2,343 $ 2,249 $ 1,457 FIXED CHARGES: Interest Expense $ 558 $ 519 $ 417 $ 392 $ 423 Capitalized Interest 7 7 5 3 2 Amortization of debt discount – – – 4 5 Interest Portion of Fixed Rent 26 32 38 47 56 Fixed Charges $ 591 $ 558 $ 460 $ 446 $ 487 Ratio of Earnings to Fixed Charges 3.9 x 5.1 x 5.1 x 5.0 x 3.0 x
